Citation Nr: 9924753	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-30 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for service-connected 
Hodgkin's disease, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted the claim of service connection 
for Hodgkin's disease, and assigned a noncompensable rating.  
A notice of disagreement was filed in June 1995, and a 
statement of the case was issued that July.  The veteran's 
substantive appeal, including a request for a personal 
hearing, was received in September 1995.  In April 1996, the 
veteran appeared and testified before a hearing officer at 
the RO.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's Hodgkin's disease is in remission and is 
manifested by residuals such as occasional low-grade fever, 
fatigability, and pruritus due to skin rashes.  


CONCLUSION OF LAW

The criteria for a compensable rating of 30 percent for 
Hodgkin's disease have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.117, Diagnostic Code 7709 (in effect 
prior to, and as of, October 23, 1995); 38 C.F.R. §§ 3.103, 
4.7 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Pursuant to his claim of service connection for Hodgkin's 
disease, the veteran's 1981 medical records from South Shore 
Hospital were submitted to VA in 1993.  These records reflect 
the diagnosis of Hodgkin's disease, mixed cellularity stage 
III.  

In an August 1993 letter, Dr. James R. Everett reported that 
in November "1991" (sic), the veteran presented to his 
office with weight loss and diffuse lymph node enlargement.  
A diagnosis of Hodgkin's disease, mixed cellularity, was 
made.  He was staged as III-B.  He was treated with six 
cycles of chemotherapy and had a complete response.  There 
was no evidence of recurrence on regular follow-up.  It was 
also noted that a malignant melanoma was found in October 
1985 and was removed from his back.  There was no evidence of 
a recurrence.  

The veteran was afforded a VA examination in September 1993.  
At that time, there were no subjective complaints.  The 
examiner reported that the essential documentation and the 
claims folder were not available for review.  The objective 
findings were as follows: blood pressure 150/80, pulse 72; no 
adenopathy; lungs clear; heart S1, S2 without any murmur; and 
no organomegaly of the abdomen.  The examiner found that the 
disease was not active at that time, and was in remission.  
He had last been treated in August 1981.  The examiner 
diagnosed Hodgkin's disease.  

Service connection for Hodgkin's disease was established by 
rating action of July 1994.  The disability was rated as 
noncompensable on the basis that the condition was in 
remission.  An effective date of August 16, 1993, the date of 
claim, was assigned.  

The veteran was afforded a VA examination in May 1996.  The 
veteran reported subjective complaints of being anxious and 
fatigued, as well as having a rash on his face.  It was noted 
that he was upset about his disability rating.  The examiner 
noted the following objective findings: blood pressure 
150/90, pulse 80 and regular; lungs clear to auscultation and 
percussion; heart was S1-S2 without any murmur; no 
organomegaly or adenopathy of the abdomen; and carotids were 
2+3 decreased, mobile, and nontender in the back of the neck.  
The examiner diagnosed Hodgkin's disease, mixed cellularity, 
state 3B, status post chemotherapy with MOPP in remission.  

Pursuant to his appeal, a personal hearing was conducted in 
April 1996.  The veteran and his wife testified that the 
veteran's illness had an emotional impact on him and their 
family.  They also noted the physical impact of the illness, 
such as weight loss.  When he was diagnosed with Hodgkin's 
disease, he was working as a field construction 
superintendent for a large construction company.  He had to 
leave his position due to the illness, and upon his return, 
he was offered a position in the office with reduced pay.  
Therefore, his wages over the years have been half of what 
they would have been if he had remained in his old position.  
In his current position, he can set his own hours and most 
times he does not go into work until noontime.  He works on 
the phone at home, which does not require much exertion.  He 
does not work a full eight-hour day.  His ability to work has 
decreased over the past seven to eight years.  There has not 
been any residual damage from the chemotherapy such as heart 
problems, and the veteran was not aware of any tissue damage.  
He has had difficulty securing insurance and loans because of 
his illness.  Over the years, he has had symptoms such as 
low-grade fevers, fatigue, and rashes.  He noted that the 
rashes were itchy and appeared as pinkish-red blotches.  He 
bruises easily due to the chemotherapy.  Other possible 
effects of the chemotherapy, such as hypertension, were 
discussed. 

Service connection was denied for hypertension and a mental 
disorder, including PTSD, by rating decisions in November 
1998 and February 1999.  There has been no notice of 
disagreement received.




II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his Hodgkin's disease.  Thus the Board 
must consider the rating, and, if indicated, the propriety of 
a staged rating, from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard 
to the disability at issue, the Board finds that the evidence 
does not demonstrate that there was in increase or decrease 
in the disability that would suggest the need for staged 
ratings.  In this case, the evidence clearly demonstrates 
that since the assigned effective date, the veteran's 
Hodgkin's disease has been in remission and he has reported 
that he has experienced the same related residuals since that 
time.  

Service connection is currently in effect for Hodgkin's 
disease, rated as noncompensable under the provisions of 
38 C.F.R. § 4.117, Diagnostic Code 7709 (1998).  Since the 
initial grant of service connection for Hodgkin's disease in 
1994 and the initiation of the appeal, amendments were made 
to the rating criteria used to evaluate disabilities of the 
hemic and lymphatic systems.  The rating criteria took effect 
on October 23, 1995.  60 Fed. Reg. 49225-49228 (Sept. 22, 
1995). 

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998). 

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the Board acknowledges that the 
new rating criteria were not addressed in the most recent May 
1996 supplemental statement of the case, therefore it is 
deficient.  However, the veteran has not been prejudiced by 
this deficiency since the old rating criteria are the most 
favorable to the veteran and their application results in the 
assignment of a compensable rating of 30 percent.  

Under the old version of Diagnostic Code 7709, a 30 percent 
rating is warranted for lymphogranulomatosis with occasional 
low-grade fever, mild anemia, fatigability or pruritus.  A 60 
percent rating requires general muscular weakness with loss 
of weight and chronic anemia or lymphogranulomatosis with 
secondary pressure symptoms, such as marked dyspnea, edema 
with pains and weakness of an extremity, or other evidence of 
severe impairment of general health.  A 100 percent rating is 
warranted for acute (malignant) or chronic types of 
lymphogranulomatosis with frequent episodes of high and 
progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness.  The 100 percent 
rating will be continued for one year following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedures.  At that point, if there have been no 
local recurrences or invasion of other organs, the rating 
will be made on the basis of residuals. 

In this case, the evidence clearly demonstrates that the 
veteran was diagnosed with Hodgkin's disease, which required 
chemotherapy.  According to the medical evidence of record, 
the condition has been in remission since treated in 1981.  
However, the veteran has complained of residuals since that 
time.  As noted in the record, the veteran has specifically 
pointed out that he experiences fatigue, low grade fevers and 
breaks out in rashes.  He noted that this has been ongoing 
since his initial treatment.  When he was examined in 1996, 
the examiner observed that there was a rash on his face and 
did not relate the veteran's other complaints to an illness 
other than his Hodgkin's disease.  The Board finds that the 
veteran meets the criteria for a 30 percent rating since 
there is evidence of occasional low-grade fever, and 
fatigability, and the veteran has described pruritus due to 
the rashes.  Since the fatigue, low grade fevers and rashes 
appear to be the extent of his related residuals, it is 
reasonable to conclude that the disability does not produce 
general muscular weakness with loss of weight and chronic 
anemia or lymphogranulomatosis with secondary pressure 
symptoms, such as marked dyspnea, edema with pains and 
weakness of an extremity, or other evidence of severe 
impairment of general health.  Therefore, the disability 
picture does not more nearly approximate the criteria for a 
60 percent rating under the previous version of Diagnostic 
Code 7709.  38 C.F.R. § 4.7 (1998).  

Under the current version of Diagnostic Code 7709, a 100 
percent rating is assigned for Hodgkin's disease with active 
disease or during a treatment phase.  It is noted that the 
100 percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, the 
residuals are to be rated.

As noted above, the veteran's Hodgkin's disease was last 
treated in 1981 and is currently in remission, therefore it 
is not in an active or treatment phase as required for a 100 
percent rating.  From the evidence at hand, it appears that 
the residuals include low grade fevers, fatigue and rashes.  
In this case, application of the current rating criteria 
would not result in an evaluation that would exceed the 30 
percent rating assigned when applying the old version of 
Diagnostic Code 7709.  

As noted on the most recent examination, the veteran had a 
rash on his face.  However, the evidence does not indicate 
that the appearance of the rash would be comparable to 
disfiguring scars of the head, face or neck as contemplated 
by Diagnostic Code 7800.  The evidence also does not indicate 
that the rash would be comparable to second or third degree 
burns as contemplated by Diagnostic Codes 7801 and 7802.  
Diagnostic Code 7805, which provides for rating scars based 
on the limitation of the affected part, would not apply since 
such limitation of the areas where the rash appears has not 
been noted. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than the 
old version of 7709, do not provide a basis to assign an 
evaluation higher than the 30 percent rating assigned by this 
decision. 

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 30 percent rating is warranted for 
Hodgkin's disease when applying the old rating criteria.  
Therefore, the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.






ORDER

Entitlement to an initial rating of 30 percent for Hodgkin's 
disease has been established, and the appeal is granted, 
subject to regulations applicable to the payment of monetary 
benefits.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

